Citation Nr: 1208233	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-23 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the residuals of a left ankle fracture.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of an injury of the left pectoralis muscle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 2004 to February 2008.  

3. This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for residuals of a left ankle fracture, and assigned an initial disability rating of 20 percent, from February 19, 2008 (the first day after service separation), and granted service connection for residuals of an injury of the left pectoralis muscle, and assigned an initial disability rating of 0 percent, from February 19, 2008.  In a subsequent decision on appeal, a 10 percent rating was assigned for the residuals of an injury of the left pectoralis muscle, for the entire period of appeal from February 2008. 

In December 2011, a travel board hearing was held before the undersigned Veterans Law Judge in Portland, Oregon.  A transcript of the hearing is associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  Throughout the initial rating appeal, the residuals of the Veteran's left ankle fracture are productive of no more than marked limitation of motion, without demonstration of ankylosis of the ankle joint.

2.  Throughout the initial rating appeal, the Veteran's left pectoralis muscle injury residuals are noncompensable limitation of motion of the left arm, weakness, and loss of muscle substance of muscle group II that is productive of moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for the residuals of a left ankle fracture have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5271 (2011).  

2.  The criteria for an initial rating of 20 percent for the residuals of an injury of the left pectoralis muscle have been met for the entire initial rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Code 5303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an initial rating.  A February 2011 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Examinations were conducted in connection with the Veteran's claims, in December 2007, prior to the Veteran's discharge from service, and in March 2010, arranged by the RO.  These examinations, taken together, are found to be adequate for rating purposes.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  


Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

In this case, the Board has considered the entire period of initial rating claims from February 2008 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).


Rating Left Ankle Fracture Residuals

Service connection for the residuals of a fracture of the left ankle was granted by the RO in a February 2008 rating decision.  The 20 percent initial disability rating was awarded under the provisions of Code 5271 from February 19, 2008, the first day after the date of the Veteran's discharge from active duty.  

The Veteran contends that his left ankle disability should be evaluated at 30 percent disabling.  In testimony before the undersigned in December 2011, he stated that he was limited in the duration and amount of impact that his ankle could take.  Activities such as playing with his daughter caused flare-ups that were painful and had to be treated with ice and Ibuprofen medication.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent rating is the maximum schedular disability rating provided for marked limitation of motion.  38 C.F.R. § 4.71a.

After a review of the evidence, lay and medical, the Board finds that the Veteran's left ankle disability is productive of no more than marked limitation of motion, without demonstration of ankylosis of the ankle joint.  For the Veteran to be entitled to a schedular rating in excess of the currently assigned 20 percent, ankylosis of the ankle joint would have to be demonstrated.  By definition, ankylosis contemplates a total absence of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

The Veteran has been examined twice during the pendency of this claim.  Neither examination report documents ankylosis of the ankle joint nor disability approaching ankylosis.  On examination in December 2007, range of motion of the left ankle was limited in that dorsiflexion was from 0 to 10 degrees and plantar flexion was from 0 to 30 degrees.  There was no edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  On examination in March 2010, no ankylosis of the left ankle was noted.  In both examination reports, no additional limitations were found due to pain, fatigue, weakness, lack of endurance, or lack of coordination.  As such, there is no additional disability as a result of functional impairment.  See DeLuca at 206.  

Rating Left Pectoralis Muscle Injury Residuals

Service connection for the residuals of an injury of the left pectoralis muscle was granted by the RO in a February 2008 rating decision.  That rating decision assigned a noncompensable (0 percent) initial rating as analogous to injury of muscle group XXI (Code 5399-5321).  The 10 percent disability rating was awarded as analogous to limitation of motion of the left shoulder as the result of arthritis as analogous to myositis (Code 5399-5021).  The effective date of the award was retroactively made as of the day after the date of the Veteran's discharge from active duty in February 2008.  

The Veteran contends that his left pectoral muscle injury residuals should be evaluated at 20 percent disabling.  In testimony before the undersigned in December 2011, he stated that he was limited in his ability to use his left arm, as it caused fatigue and easily cramped.  He stated that he was unable to lift more than 25 pounds.  

The record shows that the Veteran is right hand dominant so that his left upper extremity is the minor extremity.  STRs show that the Veteran sustained an injury of his left pectoralis muscle in a weightlifting incident while on active duty.  STRs show that on examination in June 2007 the Veteran had obvious deformity of the anterior region of the shoulder that was accentuated with forced adduction.  There was increased deformity consistent with a complete rupture of the external head of the pectoralis tendon.  The clavicular head was likely intact.  An MRI was also consistent with the rupture of the pectoralis tendon.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2011).  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Myositis will be rated on limitation of motion of the affected part under Code 5003, as degenerative arthritis.  (38 C.F.R. § 4.71a, Code 5021).  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic code 5302 pertains to muscle injury, involving Muscle Group II.  Muscle injuries are classified into four general categories; slight, moderate, moderately severe, and severe.  The factors considered in evaluating the severity of a muscle injury are the velocity, trajectory and size of the missile which inflicted the wounds; the extent of the initial injury and duration of the hospitalization; the therapeutic measures required to treat the disability; and the current objective findings, such as evidence of damage to muscles, nerves and bones which results in pain, weakness, limited or excessive motion, shortening of extremities, scarring or loss of sensation.  38 C.F.R. § 4.56.  

In this case, the injury was caused when the Veteran was lifting weights so that the criteria listed below addressing the severity of a gunshot or other missile wound to the muscle are not applicable.  

"Slight" disability of muscles contemplates healing with good functional results.  There are no cardinal signs or symptoms of muscle disability, minimal scar, and no evidence of fascial defect, atrophy, or impaired tonus.  There is no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

"Moderate" disability of the muscles is shown by consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

"Severe" disability consists of ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability:  (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

The functions of Muscle Group II are depression of the arm from vertical overhead to hanging at side; downward rotation of scapula; and the pectoralis major II and latissimus dorsi and teres major acting with Group III in forward and backward swing of the arm.  The muscles involved include the pectoralis major II 
 (costosternal); latissimus dorsi and teres major; pectoralis minor; and rhomboid.  Concerning injury to the non-dominant side, a slight injury warrants a noncompensable (zero percent) rating.  A moderate or moderately severe injury is rated as 20 percent disabling.  A severe injury is evaluated as 30 percent disabling.  

The Board finds that the Veteran's left pectoral muscle injury residuals have been productive of  noncompensable limitation of motion of the left arm, weakness, and loss of muscle substance that is productive of moderate impairment.  In this regard, it is noted that on examination for VA in December 2007, the Veteran stated that he had aching, cramping and sharp pain elicited by physical activity.  He stated that he found it difficult to lift items to shoulder level or above.  Examination showed no gross abnormality in form or function of the upper extremities.  The diagnosis was left pectoral tear, and that current examination did not reveal any alteration in the form or function of the pectoral muscles.  

On March 2010 VA examination, the Veteran stated that the pain in the pectoral muscle had improved, but that he continued to have limitation of motion and lack of strength in the left shoulder.  The VA examiner conducted repeat ranges of motion of the left arm, with flexion to 175 degrees, 165 degrees, and 162 degrees.  Abduction was to 130 degrees, three times.  External rotation was to 58 degrees, three times.  Internal rotation was normal, to 90 degrees.  Resistance testing showed no abnormality, except for when pulling down against resistance from 130 degrees, which showed power to be only 3/5.  During this maneuver, contraction of the pectoralis produced a slight depression interiorly over the body of the muscle.  In conclusion, the examiner noted that the Veteran had some slight indentation of the muscle volume or muscle form when the Veteran forcibly contracted the muscle against resistance; a mild amount of weakness when contracting the muscle; but no residual impairment of the shoulder joint, with essentially normal ranges of motion in all parameters for the shoulder joint.  

The Veteran's left shoulder motion is limited in flexion and abduction, but he is able to raise his arm well above the level of the shoulder; limitation of motion at the shoulder level is the degree necessary for a 20 percent rating based on limitation of shoulder motion under Code 5201.  The noncompensable limitation of motion warrants a 10 percent rating as analogous to myositis, which is in turn rated as degenerative arthritis.  

The alternative criteria that may be utilized for evaluation of the pectoral muscle injury is that of disability of muscle group II, which includes the pectoralis major.  For a 20 percent evaluation, disability productive of moderate impairment would have to be demonstrated.  In this case, with the resolution of reasonable doubt, the record does show moderate impairment.  Examination demonstrates a defect in the fascia and some lack of strength against resistance, which is consistent with the some of the criteria outlined for moderate muscle impairment as outlined above; therefore, a rating of 20 percent for muscle injury is found to be warranted.  

The rating may not be combined with the 10 percent rating for limitation of motion of the shoulder.  Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the limitation of motion of the shoulder is shown by the evidence to be a result of the muscle weakness, which, as noted, is more reasonably rated on the basis of muscle injury under Code 5302.  Any rating for limitation of motion of the shoulder would overlap this rating.  Under these circumstances, a rating of 20 percent, but no more, is warranted for the residuals of injury of the pectoralis muscle.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left ankle disability directly corresponds to the schedular criteria for the 20 percent evaluation for marked limitation of ankle motion, which also incorporates various orthopedic factors that limit motion or function of the ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The Veteran's left pectoralis muscle injury residuals are shown to correspond to more nearly approximate the criteria for a 20 percent rating on the basis of injury of muscle group II, again directly corresponding to those schedular criteria.  38 C.F.R. §§ 4.56, 4.73.  Also available and considered were the schedular rating criteria for limitation of motion of the shoulder (Code 5201) and ankylosis of the shoulder joint (Code 5200).  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left ankle and left pectoralis muscle disabilities, and no referral for an extraschedular rating is required.  

Finally, the record shows that the Veteran is currently employed.  Consequently, the 
matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial rating in excess of 20 percent for the residuals of a left ankle fracture is denied.  

An initial rating of 20 percent for an injury of the left pectoralis muscle is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


